Title: From George Washington to Jonathan Trumbull, Sr., 16 December 1776
From: Washington, George
To: Trumbull, Jonathan Sr.



Head Quarters State of Pensylvania in Bucks County Decemr 16th 1776
Dr Sir

The Congress have been pleased to appoint Elisha Sheldon Esqr. of your State to be Lieut. Colonel and Commander of a Regiment of Cavalry.
For the purpose of raising them he now sets off for Connecticut—Having to pass through an Enemy’s Country on his way there—I cannot think it prudent to advance him the sum necessary for his immediate use.
I have to request you will furnish him with what money he may want, from the Treasury of your State, or in such other way as you may think best, which Sum you will please to draw on the Continent (through me) for. I am with due Regard Sir Your most Obedient Servant

Go. Washington

